DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being analyzed under 35 U.S.C. 112(f) because the claim limitation uses the generic term “unit” coupled with a functional term “encapsulation”.  
However, an “encapsulation unit” recited in claim 1 has modifying structures of an inorganic encapsulation layer between two organic encapsulation layers, therefore is not being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, and 13 are rejected under 35 USC § 103 as being unpatentable over Lee692 (Lee; Jong-Kyun et al., US 20170069692 A1) in view of Park (Park; Kwang Woo et al., US 20190115411 A1). 
Regarding claim 1, Lee692 discloses a display device (Lee692; see [0003]), comprising: 
a light-emitting element disposed on a substrate (Lee692, describes an array of light emitting elements 120 on substrate 100; see Fig. 13, [0130]); 
an encapsulation unit disposed on the light-emitting element (Lee692, describes an encapsulation unit 130 over light emitting elements 120; see Fig. 13, [0137]), 
the encapsulation unit including a first inorganic encapsulation layer (Lee692, describes an encapsulation unit 130 formed of a stack structure composed of alternately laminated inorganic and organic layers, in order to cover the organic light emitting diode array 120; see [0083]; one of ordinary skill in the art prior to the effective filing date would have inferred a first inorganic encapsulation layer as a component of an encapsulation unit 130), 
a second inorganic encapsulation layer (Lee692, describes an encapsulation unit 130 formed of a stack structure composed of alternately laminated inorganic and organic layers, in order to cover the organic light emitting diode array 120; see [0083]; one of ordinary skill in the art prior to the effective filing date would have inferred a repeated instance of the inorganic encapsulation layer, or a second inorganic encapsulation layer from Lee692’s stack structure formed of alternating inorganic and organic layers), 
and an organic encapsulation layer between the first inorganic encapsulation layer and the second inorganic encapsulation layer (Lee692, describes an encapsulation unit 130 formed of a stack structure composed of alternately laminated inorganic and organic layers, in order to cover the organic light emitting diode array 120; 
a touch sensor disposed on the encapsulation unit (Lee692, shows a touch sensor 151 disposed over an encapsulation unit 130, see Fig. 13, [0138]); 
and an intermediate layer disposed between the second inorganic encapsulation layer of the encapsulation unit and the touch sensor, the intermediate layer including first and second intermediate layers (Lee692, discloses an adhesive layer 140 and a protective layer 156 between a touch sensor 151 and an encapsulation layer 130; see Fig. 13, [0123], [0138]; one of ordinary skill in the art before the effective filing date would have inferred that Lee692’s adhesive layer 140 would function as a binder layer, or a first intermediate layer, see [0092], and that Lee692’s protective layer 156 would further bond the touch sensor layer to the encapsulation layer; see [0141]),  

Lee692 differs from the instant invention only in that Lee692 does not disclose: selecting a layer material according to a dielectric constant low enough to reduce interference with touch sensor operation, as might be implied by the clause “wherein the first intermediate layer has a dielectric constant that is lower than a dielectric constant of an the organic encapsulation layer of the encapsulation unit”. 
However, in an analogous field of endeavor, Park discloses a display device (Park; see [0002]) in which 

Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Lee692’s display device having a substrate, a light emitting element, an encapsulation layer formed of an organic encapsulation layer disposed between two inorganic encapsulation layers, an intermediate layer between a touch sensor layer and the encapsulation layer, with Park’s display device in which the dielectric constant of touch-sensor-adjacent layer materials is set to have dielectric constant low enough to avoid interfering with touch sensor operation, especially when considering the motivation to modify Lee692 with Park arising from the stated desire to provide a display device with a touch sensor having improved reliability and visibility (Park; see [0152]). 
Regarding claim 5, Lee692 and Park disclose the display device according to claim 1, 
wherein the second intermediate layer is disposed on the first intermediate layer  (Lee692, shows second intermediate layer, or a protective layer 156, disposed on a first intermediate layer, or adhesive layer 140; see Fig. 13). 
The motivation to combine presented prior applies equally here.
Regarding claim 6, Lee692 and Park disclose the display device according to claim 1, 

The motivation to combine presented prior applies equally here.
Regarding claim 13, Lee692 and Park disclose the display device according to claim 1, 
wherein the touch sensor includes a touch-sensing line and a touch-driving line intersecting each other, wherein a touch dielectric film is disposed between the touch-sensing line and the touch-driving line (Lee692, describes touch electrodes 151 and 152 crossing; [0131]; Park, shows and describes an insulating layer IL2 separating the CNP1 and CNP2 crossings; Figs. 7, 8, [0117]).
The motivation to combine presented prior applies equally here. 

Claims 2-4 are rejected under 35 USC § 103 as being unpatentable over Lee692 (Lee; Jong-Kyun et al., US 20170069692 A1) in view of Park (Park; Kwang Woo et al., US 20190115411 A1) and further in view of Lee172 (Lee; JaeYoung et al., US 20160095172 A1). 
Regarding claim 2, Lee692 and Park disclose the display device according to claim 1. 
Lee692 and Park differ from the instant invention in that Lee692 and Park do not disclose: wherein the first intermediate layer extends in a non-active area more than the organic encapsulation layer of the encapsulation unit. 
Lee172 discloses a display device (Lee172; see [0003]) in which
an intermediate layer extends in a non-active area more than the encapsulation layer (Lee172, showing an intermediate layer, or a barrier film 380 and an adhesive layer 370 extending further into a non-active area, or a bezel area B/A than an encapsulation unit 330; see Fig. 3B, [0077], [0137]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Lee692’s and Park’s display device having a substrate, a light emitting element, an encapsulation layer formed of an organic encapsulation layer disposed between two inorganic encapsulation layers, an intermediate layer between a touch sensor layer and the encapsulation layer, and in which the dielectric constant of touch-sensor-adjacent layer materials is set to have dielectric constant low enough to avoid interfering with touch sensor operation, with Lee172’s display device in which an intermediate layer extends in a non-active area more than the encapsulation layer, especially when considering the motivation to modify Lee692 and Park with Lee172 arising from the stated desire to provide a flexible organic light emitting display device that includes a novel flexible encapsulation unit (Lee172; see [0016]). 
Regarding claim 3, Lee692 and Park disclose the display device according to claim 1. 
Lee692 and Park differ from the instant invention in that Lee692 and Park do not disclose: wherein the second intermediate layer has greater hardness than the first intermediate layer. 
Lee172 discloses a display device (Lee172; see [0003]) in which
a cover layer has a higher hardness than other display layers (Lee172, a back cover film 190 is thicker than a plastic base substrate 100 and has a higher hardness than the plastic base substrate 100; see Fig. 3B, [0145]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Lee692’s and Park’s display device having a substrate, a light emitting element, an encapsulation layer formed of an organic encapsulation layer disposed between two inorganic encapsulation layers, an intermediate layer between a touch sensor layer and the encapsulation layer, and in which the dielectric constant of touch-sensor-adjacent layer materials is set to have dielectric constant low enough to avoid interfering with touch sensor operation, with Lee172’s display device in which a cover layer has a higher hardness than other display layers, especially when considering the motivation to modify Lee692 and Park with Lee172 arising from the stated desire to provide a flexible organic light emitting display device that includes a novel flexible encapsulation unit (Lee172; see [0016]). 
Regarding claim 4, Lee692 and Park disclose the display device according to claim 1. 
Lee692 and Park differ from the instant invention in that Lee692 and Park do not disclose: wherein the first and second intermediate layers are disposed along an upper surface of the second inorganic encapsulation layer and a side surface of the second inorganic encapsulation layer.  
Lee172 discloses a display device (Lee172; see [0003]) in which
an intermediate layer is disposed along an upper surface and side surface of a an encapsulation layer (Lee172, an intermediate layer formed of layers 370 and 380 is disposed along an upper surface and side surface of a an encapsulation layer 330; see Fig. 3B, [0145]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Lee692’s and Park’s display device having a substrate, a light emitting element, an encapsulation layer formed of an organic encapsulation layer disposed between two inorganic encapsulation layers, an intermediate layer between a touch sensor layer and the encapsulation layer, and in which the dielectric constant of touch-sensor-adjacent layer materials is set to have dielectric constant low enough to avoid interfering with touch sensor operation, with Lee172’s display device in which an intermediate layer is disposed along an upper surface and side surface of a an encapsulation layer, especially when considering the motivation to modify Lee692 and Park with Lee172 arising from the stated desire to provide a flexible organic light emitting display device that includes a novel flexible encapsulation unit (Lee172; see [0016]). 

Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Yamazaki, Shunpei et al., US 20050087769 A1, Fig. 2B, describing a display having a light emitting element, organic planarization and encapsulation layers, inorganic planarization and insulation layers; and a dielectric layer;
Zhang; Zhen et al., US 20160293884 A1, Fig. 3, describing a touch sensing display, [0033], having a light emitting element, a first and second inorganic encapsulation layer, a first and second dielectric layer, and a touch sensor layer;
Im; KI JU et al., US 20170084774 A1, Figs. 3, 7, describing a touch sensing display having a light emitting element, a first and second inorganic encapsulation layer, an organic encapsulation layer; a first and second dielectric layer, and a touch sensor layer;
Kim; Changok et al.	US 20170373270 A1, Fig. 4E, describing a touch sensing display having a light emitting element, a first and second inorganic encapsulation layer, an organic encapsulation layer; a first and second dielectric layer, and a touch sensor layer;
Jeong; Hwan-hee et al., US 20180308903 A1, Fig. 6, describing a touch sensing display having a light emitting element, a first and second inorganic encapsulation layer, an organic encapsulation layer; a first and second dielectric layer, and a touch sensor layer;
Lee; Sunhee et al., US 20190006450 A1, Fig. 11, describing a touch sensing display having a light emitting element, a first and second inorganic encapsulation layer, 
Kondo; Yasuhiro et al., US 20190211219 A1, Fig. 1, describing an ink compound for use in a touch sensing display having a light emitting element, a first and second inorganic encapsulation layer, an organic encapsulation layer; a first and second dielectric layer, and a touch sensor layer;
Yoshii; Katsumasa et al., US 20190278968 A1, Fig. 3, describing a touch sensing display having a light emitting element, a first and second inorganic encapsulation layer, an organic encapsulation layer; a dielectric layer, and a touch sensor layer;
Park; Jaechun et al., US 20190354140 A1, Fig. 11B, describing a touch sensing display having a light emitting element, a first and second inorganic encapsulation layer, an organic encapsulation layer; a first and second dielectric layer, and a touch sensor layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957.  The examiner can normally be reached on weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Eurice/Primary Examiner, Art Unit 2693